Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
Claim 48 is amended.  Claims 48-51,56,62-63,66-74 are pending.
Claim Rejections - 35 USC § 103
Claims 48-51,56,62-63,66-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaku ( 2008/0274262) in view of Rispoli ( 4260637), Walter ( 2010/0266736) , Ziegler ( 3486904) ,Rispoli ( 4496601) and Mao ( 4609557).
For claim 48, Yamaku discloses a baked or cooked food composition comprising a main body having dough-based  matrix and a particle inclusion of grain particles having a particle size in the range of .1-5mm. The particles are kneaded with or attached to the dough of snack food or bakery product For claim 49, the food composition is a baked food.  For claim 51, the food composition includes bread.  For claims 56, 74, Yamaku discloses particle sizes in the range of .1-5mm. ( see paragraphs 0009,0012,0013,0020)
 Yamaku does not disclose fried grain particles comprising 5-60% solid or semi-solid fat coating, the sensory zones and the amount of the particles as in claim 48,, the matrix is a pizza crust having thickness as in claim 50, the formulation as in claim 62 and the characteristics as in claims 66-73.
Ziegler disclose fried cereal breading material.  The breading crumb has a deep fat flavor and color.  (see col. 1)
Rispoli discloses fried grain particles that are used in a coating mix to impart a fried taste,texture and appearance to baked foodstuffs. ( see abstract, columns 1-2)
Walter discloses a pizza crust in which crumbs are added to provide crispness,  The crumbs are added in amount of about 2-40 grams/lb of sheeted dough.  The dough comprises flour, water, fat and crumbs.  Walter discloses solid fats can be used either alone or in combination with oil.  The fat is typically present in amount from about 1-2%.  Walter discloses the dough sheet has an overall thickness of about .2-.4cm.  ( see paragraphs 0033,0034,0036,0040)
Rispoli(637) discloses self-sticking bread crumb.  Rispoli teaches coating the  crumb with adhesive comprising protein.  The adhesive is applied to the crumb with an edible oil.  The edible oil is applied to the crumbs and then blending the adhesive with the crumbs.  Thus ,the crumbs are coated with the oil.  The level of edible oil applied to the crumbs is within the range of about 1.5-40%.( see column 2-3)
Mao discloses manufacturing of bread crumb-like product.  Mao discloses the crumb-like product may be coated with fat.  ( see col. 6 lines 42-44)
Yamaku teaches bread crumb.  It would have been obvious to fry bread crumb as taught  in Ziegle and Rispoli  when desiring  to have a deep fat flavor and color providing by the frying.  This would have been an obvious matter of preference.  It would have been obvious to coat the crumbs with adhesive comprising edible oil as taught in Rispoli(637) to act as a barrier providing adhesive property to enhance the adherence of the crumbs to the surface of food substrates.  While Rispoli teaches to use oil, it is known in the art to coat crumb product with fat as shown in Mao.  Thus, it would have been obvious to one skilled in the art to use fat as using an alternative ingredient to perform the same function.  It would have been obvious to follow the guideline of Rispoli ( 637) for the amount of oil when fat is used. Yamaku teaches the crumb can be kneaded with or attached to the dough of snack food or bakery product.  Thus,  It would  have been obvious to one skilled in the art to apply the breadcrumbs on the surface and also to distribute the crumbs throughout the dough  when desiring to obtain the textural attributes provided by the crumbs both in the interior and exterior portions.  This parameter would have been an obvious matter of choice. The distinction of crunchy or non-crunchy sensory zone  would have been obviously inherent in the dough product containing the crumbs.  It is obvious that the crisping particles that are placed on the surface of the dough are subjected to direct heat when the dough is baked; thus, they will be crunchier than the particles that are embedded in the interior of the dough.  It would have been obvious to distribute the particles both on the surface and further in the interior to obtain different textural attribute since Yamaku discloses the particles can be kneaded or attached to dough.  The particles that are added in the interior are mixed with other ingredients in the process; thus, the texture would be altered from the moisture of the other ingredients.  This property is the same as bread dough that is subjected to baking will have a brown crusty surface and softer interior portion.  It would have been obvious to disperse the particles on any particular portion on the dough including surface and interior depending on the texture and flavoring desired.  This would have been an obvious matter of preference.  With regard to claims 66 ,71, how a texture is determined does not determine the patentability of the product.  With regard to the intended properties in claims 67-70,  it is expected such properties will also be present in the Yamaku composition when the  fried bread crumb or fried particulate are used on the surface and in the interior.  It would also have been obvious to vary the peak force  by varying the amount of inclusions  used to obtain varying texture.  This would have been an obvious matter of preference depending on the textural feel desired. It would have been obvious to disperse the inclusions on any particular portion on the dough including bottom, rim and interior depending on the texture and flavoring desired.  This would have been an obvious matter of preference.  The forming of different sensory zones can be obtained in the Yamaku in view of Ziegler , Rispoli and  Walter product.  It is obvious that the inclusions at the bottom and rim will be crunchier than the in the interior because they are subjected to direct heating.  As to the particle size, the sizes claimed fall within the range disclosed in Yamaku. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima faciecase of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Yamaku discloses the particles can be used in various product.  Thus,it would have been obvious to include the crumbs in other dough product including pizza crust when desiring to obtain the crispy attribute as shown in Walter.  It would have been obvious to vary the amount of particles depending on the product and the texture and flavor desired.  When the particles are used in pizza crust, it would have been obvious to follow the guideline of Walter for the thickness. The amount of flour and water can vary in dough.  It would have been obvious for one to determine the amounts of flour, water and fat depends on the type of dough and product made.  Such parameter can readily be determined through routine experimentation.  Walter shows solid fat can be used; it would have been obvious to use hard fat as an obvious matter of preference depending on the taste and nutrition desired.  
Response to Arguments
In the response, applicant argues the new limitation of the fat coating.  A new reference is added to addressed the limitation in combination with the teaching of Rispoli (637).  Applicant’s argument with respect to the gelatinized starch is moot because the limitation is deleted from the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 17, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793